Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 11/30/2020.  Claims 27-37 and 39-45 have been presented for examination.  Claims 27 have been amended, and claim 38 has been cancelled.  Claims 27-37 and 39-45 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-28, 31, 33-35, 37, 39, 40 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (Pub. No.: 2017/0188933 A1) and Adachi (Pub. No.: 2016/0199203 A1).
1) In regard to claim 27, Huggins discloses the claimed system for controlling assistive technologies (figs. 1-2), provided with at least one assistive tool (fig. 1: 111), 
an electronic communication interface (fig. 1: 106), configured to present a user with a plurality of sensory stimuli, each of the stimuli associated with a command and/or a piece of information that the user may want to select and/or to provide (¶0015); 
at least one biometric sensor (fig. 1: 103), suitable to be applied to the user to detect at least one biometric activity of the user and to generate a respective biometric electrical signal representative of the biometric activity detected (¶0016); 
a calibration module (fig. 2: 214), configured to record, in an initial system calibration step, wherein the user's biometric activity is a voluntary biometric activity conventionally considered as indicative of the user's will to respectively select a command and/or a piece of information, one or more signal characteristics, associated with the biometric electrical signal detected in presence of said at least one voluntary biometric activity (¶0050); 
a processing unit (fig. 2: 202), configured to recognize, based on a comparison between the biometric electrical signal detected and the one or more signal characteristics recorded, the voluntary biometric activity of the user and the related command and/or piece of information the user wants to select, upon a sensory stimulus perceived (¶0050-¶0052); 
the processing unit being configured to provide control signals to the electronic communication interface and to the assistive tool, based on recognition of the user's will to select (¶0039-¶0041 and ¶0022), wherein the control signals comprise: 

at least one command signal to the assistive tool, based on a command and/or a piece of information, among the command and/or a piece of information presented to the user, selected by the user and recognized by the processing unit (¶0039-¶0041); 
the electronic communication interface being configured to present the sensory stimuli based on the at least one presentation control signal, if present, and to present an automatic and predefined sequence of sensory stimuli, in absence of the presentation control signal (¶0022);
wherein said one or more signal characteristics comprise one or more thresholds, corresponding to respective one or more threshold values of the biometric electrical signal detected during calibration (¶0081);
wherein the system is configured to define and store said one or more biometric electrical signal thresholds identified during the initial system calibration step (¶0081); and 
wherein the processing unit is configured to compare the biometric electrical signal detected with said one or more thresholds, in order to recognize or not recognize presence of the user’s will to select (¶0081).
Huggins does not explicitly disclose the at least one voluntary biometric activity comprises at least one respective movement imagined by the user 
However, Huggins disclose the user’s focus on a particular stimulus as a holding state, which activates a motorized wheelchair forward, backward, turning the motorized 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow a voluntary biometric activity to be movement imagined by a user, as taught by Adachi.
One skilled in the art would be motivated to modify Huggins as described above in order to use a known alternative to indicate the intentions of a user.

2) In regard to claim 28 (dependent on claim 27), Huggins further disclose the system according to claim 27, wherein: 
said at least one biometric sensor comprises a plurality of cerebral electrical signal sensors, adapted to be applied to the user to detect at least one cerebral electrical signal (¶0016); 
the processing unit is configured to recognize, based on a comparison between the cerebral electrical signal detected and the one or more characteristics of the cerebral electrical signal recorded during calibration, movement imagined by the user and a related command and/or piece of information that the user wants to select, upon a sensory stimulus perceived (¶0050-¶0052). 

3) In regard to claim 31 (dependent on claim 27), Huggins further disclose the system according to claim 27, wherein said sensory stimuli comprise: images and/or symbolic icons visually displayed; and/or sounds and/or tactile stimuli; and wherein the 

4) In regard to claim 33 (dependent on claim 27), Huggins further disclose the system according to claim 27, wherein the electronic communication interface is configured to show on an electronic display screen a sequence of symbol icons representative of a desired movement direction, and/or to allow the user to select a desired destination (¶0040), and wherein: 
the system is capable of interacting with an assistive tool comprising an electric wheelchair (¶0040); 
the processing unit is configured to control movements of the electric wheelchair based on the movement symbol icon selected by the user, and/or to control the movements of the electric wheelchair up to a desired destination, based on a destination selection made by the user (¶0040). 

5) In regard to claim 34 (dependent on claim 27), Huggins further disclose the system according to claim 27, wherein the electronic communication interface is configured to show a virtual keypad on an electronic display screen, and wherein the processing unit is configured to prepare an electronic message having a text composed by the user by selecting buttons or icons or cells of said virtual keypad (¶0022 and ¶0032).  


either a sequence of icons, each representative of one or a group of alphanumeric characters, presented in sequence by the electronic communication interface; or 
one or more tables, comprising rows and columns of cells that can be selected by a row-column scan, wherein each cell contains an alphanumeric character, or a group of alphanumeric characters, or a word, or a sentence, or a reference to a further table of a same type, wherein each cell of the table contains a group of alphanumeric characters, and the processing unit is configured to perform a prediction algorithm, adapted to predict completion of one or more words based on first characters selected, and to present the user with the one or more words derived from the prediction, for a possible selection confirmation (¶0029 and ¶0069). 

7) In regard to claim 37 (dependent on claim 27), Huggins further disclose the system according to claim 27, capable of interacting with an assistive tool comprising one or more domotic devices and/or one or more electronic communication tools, wherein: 
the electronic communication interface is configured to present on an electronic display screen a sequence of selection and/or control icons of the one or more domotic devices and/or of the one or more electronic communication tools (¶0039-¶0041); 


8) In regard to claim 39 (dependent on claim 27), Huggins further disclose the system according to claim 27, wherein a single threshold is stored, and wherein the processing unit is configured to recognize the presence of the user's will to select when the biometric electrical signal detected exceeds said threshold for a predetermined selection time interval, wherein said threshold and said selection time interval can be set in a personalized manner (¶0028 and ¶0081). 

9) In regard to claim 40 (dependent on claim 27), Huggins further disclose the system according to claim 27, wherein multiple thresholds are stored, suitable to define a plurality of signal intervals; and wherein the processing unit is configured to recognize a multiple choice command, activated by the user, each command being associated with a respective signal interval of said plurality, based on persistence of the electrical biometric signal detected within the respective signal range, for the selection time interval, wherein said multiple thresholds and said selection time interval can be set in a personalized manner (¶01222). 

10) In regard to claim 42 (dependent on claim 27), Huggins further disclose the system according to claim 27, wherein the processing unit is configured to carry out the recognition of the user's will based on one or more of the following parameters: 

11) In regard to claim 43 (dependent on claim 27), Huggins further disclose the system according to claim 27, wherein: 
the calibration module is configured to record one or more signal characteristics associated with each of a plurality of electrical biometric signals, corresponding to a respective voluntary biometric activity of a plurality of voluntary biometric activities performed by the user, conventionally considered as representative of a plurality of respective commands and/or information which the user wants to select (¶0050-¶0052); 
the processing unit is configured to recognize the voluntary biometric activity, among said plurality of voluntary biometric activities that can be performed by the user, based on a comparison between the electrical biometric signal detected and the one or more signal characteristics recorded (¶0050-¶0052); and 

the processing unit is further configured to recognize a relative will to select, by the user, the respective command and/or piece of information, from among said plurality of commands and/or pieces of information (¶0050-¶0052). 


 
13) In regard to claim 45 (dependent on claim 44), claim 45 is rejected and analyzed with respect to claim 28. 

Claims 29, 30, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (Pub. No.: 2017/0188933 A1) and Adachi (Pub. No.: 2016/0199203 A1) and further in view of Chung (Pub. No.: 2013/0096453 A1).
1) In regard to claim 29 (dependent on claim 27), Huggins and Adachi disclose the system according to claim 27.
Huggins and Adachi do not explicitly disclose said at least one biometric sensor comprises at least one user's movement sensor, adapted to be applied to one or more parts of the user's body to detect movements thereof, and said at least one voluntary biometric activity comprises at least one respective movement made by a part of the user's body to which the at least one biometric sensor is applied. 
However, Chung discloses it has been known for a brain interface unit to have at least one biometric sensor to be at least one user's movement sensor, adapted to be applied to one or more parts of the user's body to detect movements thereof, and the at least one voluntary biometric activity comprises at least one respective movement made by a part of the user's body to which the at least one biometric sensor is applied (¶0113).

One skilled in the art would be motivated to modify Huggins as described above in order to use supplement information to determine a command of the user, thereby, increasing the efficiency of the system.
 
2) In regard to claim 30 (dependent on claim 27), Huggins and Adachi disclose the system according to claim 27.
Huggins and Adachi do not explicitly disclose the at least one biometric sensor comprises at least one eye movement sensor, adapted to detect and/or track user's eye movements, and said at least one voluntary biometric activity comprises at least one respective eye movement by the user. 
However, Chung discloses it has been known for a brain interface unit to have at least one biometric sensor comprises at least one eye movement sensor, adapted to detect and/or track user's eye movements, and said at least one voluntary biometric activity comprises at least one respective eye movement by the user (¶0113).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Huggins to monitor a user’s eye, as taught by Chung.
One skilled in the art would be motivated to modify Huggins as described above in order to use supplement information to determine a command of the user, thereby, increasing the efficiency of the system.

3) In regard to claim 32 (dependent on claim 27), Huggins and Adachi disclose the system according to claim 27, wherein the electronic communication interface comprises an electronic display screen and is configured to present on said electronic display screen command icons of an electronic window interface, capable of bringing up, if selected, a further icon screen, and wherein the commands and/or information that can be selected by the user (¶0022).
Huggins and Adachi do not explicitly disclose a pointer moving command, adapted to cause a movement of a pointer on the electronic display screen; a select/deselect command, adapted to select/deselect an icon and/or command and/or box and/or screen area at which the pointer is located. 
However, Chung discloses it has been known for a brain interface unit to have a pointer moving command, adapted to cause a movement of a pointer on the electronic display screen; a select/deselect command, adapted to select/deselect an icon and/or command and/or box and/or screen area at which the pointer is located (fig. 10 and ¶0116).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Huggins to allow the display unit to include a pointer to select commands, as taught by Chung.
One skilled in the art would be motivated to modify Huggins as described above in order to allow a user ease of selection of an item.


Huggins and Adachi do not explicitly disclose the system is capable of interacting with an assistive tool comprising a robot provided with a camera, wherein the robot can be controlled by the user; the electronic communication interface is configured to present an image taken by the camera of the robot on an electronic display screen and to present a sequence of command icons of said robot; the processing unit is configured to control the robot based on the command icon selected by the user; the robot comprises a voice synthesizer that can be controlled by the processing unit to act as a remote communicator; the robot is a humanoid robot configured to present an image of the user's face; the electronic communication interface is configured to show a virtual keypad on the electronic display screen for preparing a text for distance communication; the processing unit is configured to control the voice synthesizer based on the text prepared by the user. 
However, Chung discloses it has been known for a brain interface system (fig. 3) to be capable of interacting with an assistive tool comprising a robot (fig. 3: 330) provided with a camera (fig. 3: 370), wherein the robot can be controlled by the user (fig. 3: 310); the electronic communication interface is configured to present an image taken by the camera of the robot on an electronic display screen (fig. 6 and ¶0111).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Huggins to be connected to a robot with a camera to allow selection of an item, as taught by Chung

 
Huggins, Adachi and Chung do not explicitly disclose to present a sequence of command icons of said robot; the processing unit is configured to control the robot based on the command icon selected by the user; the robot comprises a voice synthesizer that can be controlled by the processing unit to act as a remote communicator; the robot is a humanoid robot configured to present an image of the user's face; the electronic communication interface is configured to show a virtual keypad on the electronic display screen for preparing a text for distance communication; the processing unit is configured to control the voice synthesizer based on the text prepared by the user. However, official notice is taken that both the concept and advantage of the above limitations are known and expected in the art. Therefore, to modify the teachings of Huggins and Chung with these limitations are merely engineering design choice.

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because claim 38 was inadvertently overlooked. However, the portion the combined references which disclose the limitations have been pointed to in the above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CURTIS J KING/
Primary Examiner, Art Unit 2684